[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 17, 2008
                              No. 08-12697                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 04-00036-CR-01-WCO-2

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ALBERTO PENA-LOPEZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (October 17, 2008)

Before ANDERSON, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Alberto Pena-Lopez challenges his sentence of 12 months of imprisonment
after revocation of his supervised release. Pena-Lopez argues that his sentence is

unreasonable because the district court failed to consider that he re-entered the

United States illegally to support his family. We affirm.

      We review a sentence imposed after revocation of supervised release for

reasonableness. See United States v. Sweeting, 437 F.3d 1105, 1106–07 (11th Cir.

2006). We review the reasonableness of a sentence for an abuse of discretion.

Gall v. United States, 128 S. Ct. 586, 597 (2007). “[T]he party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable in the

light of both [the] record and the factors in section 3553(a).” United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      The district court did not abuse its discretion by imposing a sentence within

the guideline range. Pena-Lopez entered the country illegally, which violated a

term of his supervised release. The district court stated that Pena-Lopez’s

recidivist conduct was “an act of defiance or [a] deliberate violation of the law”

that it found “disturbing.” The nature and circumstances of an offense and the

history and characteristics of a defendant are relevant to fashion an appropriate

sentence. See 28 U.S.C. §§ 3553(a), 3583(e)(3); United States v. Clay, 483 F.3d

739, 743 (11th Cir. 2007). Pena-Lopez’s sentence is reasonable.

      AFFIRMED.



                                           2